Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 09/20/2019. Claims 1 through 20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "mobile device" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the “mobile device” has been interpreted to teach the mobile robot as mentioned earlier in the claim.
Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gdalyahu US 20170336792 A1 in view of Liu US 10407065 B2 (hereinafter referred to as “Gdalyahu” and “Liu”).
Regarding claim 1, Gdalyahu teaches a computer-implemented path tracking method for a mobile device, comprising executing on a processor of the mobile device steps of:
Obtaining a preset path and a current position of the mobile device (See Gdalyahu para [0655] “In other embodiments, processing unit 110 may determine predicted location 3774 of vehicle 200 after time “t” based on following a trajectory predicted using holistic path prediction methods. In some exemplary embodiments, processing unit 110 may determine predicted location 3774 of vehicle 200 after time “t” by applying weights to some or all of the above-described cues. For example, processing unit 110 may determine the location of vehicle 200 after time “t” as a weighted combination of the locations predicted based on one or more of a left lane mark polynomial model, a right lane mark polynomial model, 110 may use current location 3712 of vehicle 200 and predicted location 3774 after time “t” to determine heading direction 3730 for vehicle 200.”);
Determining a forward-looking path point corresponding to the current position on the preset path (See Gdalyahu para[0871] “For example, as noted above, a first position of the vehicle S1 may be used as a starting point and a second position of the vehicle S2 may be used as an ending point. These positions may be determined based on images collected of the first and second recognized landmarks, respectively, using techniques described in other sections of the disclosure. The vehicle sensors (e.g., the speedometer) can be used to measure a distance between location S1 and S2.”):
Obtaining a path curvature corresponding to the forward-looking path point (See Gdalyahu para [0857] “A curve detection module may be consulted to locate a curve forward of the vehicle and to propose a path through the curve. Any other suitable detection/analysis module operating on processing unit 110 may also be consulted for input that may aid in establishing a valid path forward for the host vehicle.”);
…
Gdalyahu does not teach determining an adjustment velocity of the mobile device at the current position based on the path curvature corresponding to the forward-looking path point:
And adjusting a current velocity of the mobile device at the current position according to the adjustment velocity.
However, Liu teaches determining an adjustment velocity of the mobile device at the current position based on the path curvature corresponding to the forward-looking path point (See Liu col. 1, lines 55-67, and col. 17, lines 44-50):
And adjusting a current velocity of the mobile device at the current position according to the adjustment velocity. (See Liu col. 17, lines 44-50).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include the adjustment of velocity based on a path curvature as mentioned in Liu because it would help prevent a crash if the vehicle was traveling at high speed.
Regarding claim 2, the combination of Gdalyahu and Liu teach the path tracking method of claim 1 and as addressed above in the rejection of claim 1, Gdalyahu further teaches wherein the step of determining the forward-looking path point corresponding to the current position on the preset path comprises:
Obtaining a forward-looking distance corresponding to the current position (Gdalyahu para [0630] “The tracked path can also optionally be combined with a predicted path of the autonomous vehicle. The predicted path may be generated by processing images of the environment ahead of the autonomous vehicle and detecting lane, or other road layout, markings. In this regard it is worth noting, that in a potential implementation of the present disclosure, a road model may diverge due to accumulated errors (integration of ego motion). Thus, for example, a predicted path over a predetermined distance (e.g. 40 m) ahead of the current location of the autonomous vehicle may be compared with the tracked path to determine the heading angle for the autonomous vehicle.”);
And selecting a first path point on the preset path as the forward-looking path point (See Gdalyahu para [0871] “At step 7008, processing unit 110 may determine, based on an output of at least one sensor associated with the autonomous vehicle, a measured distance between the at least two landmarks. In some embodiments, processing unit 110 may use an odometry technique based on images captured by image capture device 122, inertial sensors, and/or a speedometer of vehicle 200 to measure the distance between the two recognized landmarks. For example, as noted above, a first position of the vehicle S1 may be used as a starting point and a second position of the vehicle S2 may be used as an ending point. These positions may be determined based on images collected of the first and second recognized landmarks, respectively, using techniques described in other sections of the disclosure. The vehicle sensors (e.g., the speedometer) can be used to measure a distance between location S1 and S2. This measured distance may be compared to a calculated distance between locations S1 and S2, for example, along a predetermined target trajectory of the vehicle.”),
Wherein a distance between the first path point and the current position is the forward-looking distance corresponding to the current position (See Gdalyahu para [0871]).
Regarding claim 3, the combination of Gdalyahu and Liu teaches the method as claimed in claim 2 and as addressed above in the rejection of claim 2, Gdalyahu further teaches wherein the step of obtaining the forward-looking distance corresponding to the current position comprises:
Obtaining a preset forward-looking distance and taking the preset forward-looking distance as the forward-looking distance corresponding to the current position (See Gdalyahu para [0608] “In addition, when current position 3412 of vehicle 200 is not located on predetermined road model trajectory 3410, processing unit 120 may determine a second autonomous steering action to help ensure that vehicle 200 may move from current position 3412 to intersection point 3418 on predetermined road model trajectory 3410. For example, as illustrated in FIG. 35, processing unit 110 may determine a distance “d” by which vehicle 200 must be translated to move current position 3412 to coincide with intersection point 3418 on predetermined road model trajectory 3410. Although not illustrated in FIG. 35, processing unit 110 may also be configured to determine a rotation that may be required to help ensure that vehicle 200 may move from current position 3412 to intersection point 3418 on predetermined road model trajectory 3410.”):
or obtaining an adjustment forward-looking distance corresponding to a previous position of the mobile device and taking the adjustment forward-looking distance corresponding to the previous position as the forward-looking distance corresponding to the current position.
Regarding claim 4, the combination of Gdalyahu and Liu teach the path tracking method as claimed in claim 1 and as addressed above in the rejection of claim 1, Gdalyahu further teaches … Selecting at least one path point on a section of the preset path at which the forward-looking path point is located (See Gdalyahu para [0608] above):
…
Gdalyahu does not teach wherein the step of determining the adjustment velocity of the mobile device at the current position based on the path curvature corresponding to the forward-looking path point comprises:
…
And calculating the adjustment velocity of the mobile device at the current position based on the path curvature corresponding to each path point
However, Liu teaches wherein the step of determining the adjustment velocity of the mobile device at the current position based on the path curvature corresponding to the forward-looking path point comprises (See Liu col. 1, lines 55-67, and col 17, lines 44-50):
And calculating the adjustment velocity of the mobile device at the current position based on the path curvature corresponding to each path point (See Liu col. 1, lines 55-67, and col 17, lines 44-50).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include the adjustment of velocity based on a path curvature as mentioned in Liu because it would help prevent a crash if the vehicle was traveling at high speed.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gdalyahu in view of Liu and further in view of Tohriyama US 20200225044 A1 (hereinafter referred to as “Tohriyama”).
Regarding claim 5, the combination of Gdalyahu and Liu teach the method as claimed in claim 4 and as addressed above in the rejection of claim 4, Gdalyahu further teaches wherein the step of selecting the at least one path point on the section at which the forward-looking path point is located comprises (See Gdalyahu para [0871]):
However, the combination of Gdalyahu and Liu does not teach searching for a second path point corresponding to the current position, wherein the second path point is a vertical point on the preset path corresponding to the current position.
And selecting at least one path point on a section of the preset path between the second path point and the forward-looking path point from the preset path.
However, Tohriyama teaches searching for a second path point corresponding to the current position, wherein the second path point is a vertical point on the preset path corresponding to the current position (See Tohriyama para [0091] “After that, as schematically indicated by “+” in FIG. 4B, waypoints wp are arranged at predetermined intervals in such a manner as to extend along centers of the lanes coupled to one another, so that the waypoint map is configured. In this respect, in the system according to the present embodiment, the waypoint map is configured along the route that is obtained by sequentially joining the plurality of the lanes to one another at the nodes from the waypoint reference point as described above.” And para [0092] “Thus, in the system according to the present embodiment, the position of each of the waypoints wp is expressed as coordinates (Xwp, Ywp) “waypoint coordinates” on a two-dimensional X-Y plane (a driving course distance plane) where a waypoint reference point Sp serves as the origin, the distance is expressed as a driving course distance, and the direction is expressed as an extension direction of the lane, as shown in FIG. 4B. Incidentally, on this X-Y plane, the orientation of the X-axis is typically set as the longitudinal direction of the vehicle (the traveling direction of the vehicle) at the time when the vehicle starts moving, and the orientation of the Y-axis may be perpendicular to the orientation of the X-axis (the lateral direction of the vehicle at the time when the vehicle starts moving) (however, the orientations of the X-axis and the Y-axis are not limited to these directions but may be arbitrarily set, and the orientation of the X-axis may be set as, for example, the extension direction of a lane in which the vehicle is located in configuring the waypoint map). Then, the distance from the waypoint reference point Sp to each of the waypoints wp along the planned driving route is expressed as the sum of the sum of the driving course distances among nodes present on the planned driving route and the driving course distance from the node located behind in the traveling direction of the vehicle and closest to each of the waypoints wp, namely, a cumulative driving course distance (a waypoint driving course distance) Owp from the waypoint reference point Sp.”). The waypoints mentioned in Tohriyama are arranged at predetermined intervals, which leads to a predetermined route for the vehicle to follow.
And selecting at least one path point on a section of the preset path between the second path point and the forward-looking path point from the preset path (See Tohriyama para [0091] and [0092]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include a vertical point on the preset path corresponding to the current position as mentioned in Tohriyama because it would accurately position the car on the set path.
Claim 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gdalyahu in view of Liu and further in view of JP 3961378 B2.
Regarding claim 6, the combination of Gdalyahu and Liu teach the method as claimed in claim 4 and as addressed above in the rejection of claim 4, Gdalyahu further teaches … wherein the first distance corresponding to the path point is a distance between the path point and a previous path point (See Gdalyahu para [0432] “The server may average landmark properties received from multiple vehicles that traveled along the common road segment, such as the distances between one landmark to another (e.g., a previous one along the road segment) as measured by multiple vehicles, to determine an arc-length parameter and support localization along the path and speed calibration for each client vehicle.”):
…
However, Gdalyahu does not teach wherein the step of calculating the adjustment velocity of the mobile device at the current position based on the path curvature corresponding to each path point comprises:
Calculating the path curvature corresponding to each path point and a first distance corresponding to each path point,
…
Calculating a product of an absolute value of the path curvature corresponding to each path point and the first distance corresponding to the path point, and summing the products of all the path points to obtain a sum of the products;
Determining an adjustment coefficient based on the sum of the products; and calculating the adjustment velocity of the mobile device at the current position based on the adjustment coefficient and a current velocity of the mobile device.
However, Liu teaches wherein the step of calculating the adjustment velocity of the mobile device at the current position based on the path curvature corresponding to each path point comprises:
Calculating the path curvature corresponding to each path point and a first distance corresponding to each path point (See Liu col. 11, lines 64-67 and col. 12 lines 1-35),
…
And calculating the adjustment velocity of the mobile device at the current position based on the adjustment coefficient and a current velocity of the mobile device (See Liu claim 9). The adjustment velocity in Liu is based on the degree of curvature that equates to the adjustment coefficient.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include the adjustment of velocity based on a path curvature as mentioned in Liu because it would help prevent a crash if the vehicle was traveling at high speed.
Neither Gdalyahu nor Liu teach calculating a product of an absolute value of the path curvature corresponding to each path point and the first distance corresponding to the path point, and summing the products of all the path points to obtain a sum of the products;
Determining an adjustment coefficient based on the sum of the products;
However, JP 3961378 B2 teaches calculating a product of an absolute value of the path curvature corresponding to each path point and the first distance corresponding to the path point, and summing the products of all the path points to obtain a sum of the products (See JP 3961378 B2 See Solution “The on-vehicle navigation equipment is provided with a memory means storing map data, a displaying means, and a control means. The control means calculates a first distance d8 from an outlet branch point P8 to an inlet branch point P1 corresponding to the inlet-side branch of a guiding route GR on a roundabout RA1 and, at the same time, a second distance d1 from the inlet branch point P1 to the outlet branch point P2 corresponding to the outlet-side branch of the guiding route GR on the roundabout RA by referring to the map data, adds the distances d8 and d1 to each other, and calculates the ratio (d1+d8)/LA of the added distance to the full length LA of the roundabout RA1. Then the control means causes the displaying means to display the display pattern of the roundabout RA1 by deforming the shape of the roundabout based on the calculated ratio (d1+d8)/LA.)” And see para [0050] “In the next step S23, the control unit 18 calculates the distance on the roundabout RA2 between the two intermediate points M1 and M2 calculated in step S22 (d7 / 2 + d1 + d2 / 2 = L2).” And see para [0051] “In the next step S24, the control unit 18 calculates the total length LA (length of P1 to P2... P7 to P1) of the roundabout RA2, and the ratio of the distance L2 calculated in step S23 to the total length LA: L2 / LA is calculated. Thereafter, the process proceeds to step S17 (FIG. 4).”);
Determining an adjustment coefficient based on the sum of the products (See JP 3961378 B2 Solution above);
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include summing the products corresponding to each path point distance as mentioned in JP 3961378 B2 in order to find the total amount of distance that the velocity needs to be adjusted.
Regarding claim 8, the combination of Gdalyahu, Liu, and JP 3961378 B2 teach the method as claimed in claim 6 and as addressed above in the rejection of claim 6, JP 3961378 B2 further teaches wherein the step of determining the adjustment coefficient based on the sum of the products comprises:
Calculating a first ratio of the sum of the products to the forward-looking distance (See JP 3961378 B2 Solution “The on-vehicle navigation equipment is provided with a memory means storing map data, a displaying means, and a control means. The control means calculates a first distance d8 from an outlet branch point P8 to an inlet branch point P1 corresponding to the inlet-side branch of a guiding route GR on a roundabout RA1 and, at the same time, a second distance d1 from the inlet branch point P1 to the outlet branch point P2 corresponding to the outlet-side branch of the guiding route GR on the roundabout RA by referring to the map data, adds the distances d8 and d1 to each other, and calculates the ratio (d1+d8)/LA of the added distance to the full length LA of the roundabout RA1. Then the control means causes the displaying means to display the display pattern of the roundabout RA1 by deforming the shape of the roundabout based on the calculated ratio (d1+d8)/LA. And see para [0050] and [0051])):
Wherein the forward-looking distance is a distance between the current position of the mobile device and the forward-looking path point (See JP 3961378 B2 Solution and see para [0050] and [0051])
And determining the adjustment coefficient based on the first ratio (See JP 3961378 B2 Solution). The ratio is being calculated based on the distances of the roundabout as mentioned in JP 3961378 B2, which indicates that it would be obvious to calculate the adjustment coefficient based on the degree of curvature of the roundabout.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include summing the products corresponding to each path point distance as mentioned in JP 3961378 B2 in order to find the total amount of distance that the velocity needs to be adjusted.
Regarding claim 9, the combination of Gdalyahu and JP 3961378 B2 teach the method as claimed in claim 8 and as addressed above in the rejection of claim 8, wherein the step of determining the adjustment coefficient based on the first ratio comprises:
Calculating the adjustment coefficient based on a penalty function formula and the first ratio,
Wherein the penalty function formula is:
                
                    P
                    =
                    1
                    -
                    
                        
                            2
                        
                        
                            π
                        
                    
                    
                        
                            arctan
                        
                        ⁡
                        
                            
                                
                                    X
                                
                            
                        
                    
                    ;
                
            
Where P is the adjustment coefficient. and X is the first ratio. JP 3961378 B2 teaches determining the adjustment coefficient based on the first ratio that consists of calculating the sum of the products to the distances, which is dependent on the degree of curvature of the roundabout. Liu teaches determining the calculating the velocity based on the curvature radius. However, the combination of Liu and JP 3961378 B2 teaches calculating the velocity based on curvature radius and determining the ratio of the sum of the products to the distances. Both of these teachings depend on the degree of curvature. However, it is silent as to the specifics of applying mathematical formula for finding the adjustment coefficient. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving an adjustment coefficient, as shown by references Liu and JP 3961378 B2. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.
Regarding claim 10, the combination of Gdalyahu, Liu, and JP 3961378 B2 teach the method as claimed in claim 6 and as addressed above in the rejection of claim 6, Liu further teaches wherein the current velocity comprises a current line velocity, and the adjustment velocity comprises an adjustment line velocity and an adjustment angular velocity (See Liu FIG. 4, claim 9). The velocity being taught in Liu is angular and line velocity due to the curvature radius that the vehicle travels from;
The step of calculating the adjustment velocity of the mobile device at the current position based on the adjustment coefficient and the current velocity of the mobile device comprises:
Calculating a product of the current linear velocity of the mobile device and the adjustment coefficient to obtain the adjustment linear velocity (See Liu FIG. 4, claim 9, col. 17, and lines 44-50). The degree of curvature that the vehicle travels through indicates an adjustment coefficient while adjusting the linear velocity;
Calculating a product of the forward-looking distance and the adjustment coefficient to obtain the adjustment forward-looking distance (See Liu, col. 2, lines 22-27).
wherein the forward-looking distance is a distance between the current position of the mobile device and the forward-looking path point (See Liu, col. 2, lines 22-27, col. 17, lines 44-50);
And calculating the adjustment angular velocity based on the adjustment linear velocity, the adjustment forward-looking distance, and a deviation angle (See Liu claim 9, fig. 4). The vehicle taught in Liu travels at an angle while it travels through the curvature radius, which determines the adjustment angular velocity and linear velocity. 
Wherein the deviation angle is an included angle between a vector direction from the current position of the mobile device to the forward-looking path point and a direction of the current linear velocity of the mobile device (See Liu fig. 4, col. 13, lines 2-21, and col. 17, lines 44-50).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include the adjustment of velocity based on a path curvature as mentioned in Liu because it would help prevent a crash if the vehicle was traveling at high speed.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdalyahu in view of Liu, JP 3961378 B2, and further in view of Lee US 20170201457 A1 (hereinafter referred to as “Lee”).
Regarding claim 7, the combination of Gdalyahu, Liu, and JP 3961378 B2 teach the method as claimed in claim 6 and as addressed above in the rejection of claim 6, however, the combination of Gdalyahu, Liu, and JP 3961378 B2 does not teach wherein the step of calculating the path curvature corresponding to each path point comprises:
Calculating a difference between the path curvature of each path point and the path curvature of the previous path point to take as the path curvature corresponding to the path point. 
However, Lee teaches wherein the step of calculating the path curvature corresponding to each path point comprises:
Calculating a difference between the path curvature of each path point and the path curvature of the previous path point to take as the path curvature corresponding to the path point (See LEE [0031] “The curvature variation calculator 130 may calculate a curvature variation of a specific section by dividing a difference between a curvature of a start point of the specific section and a curvature of a final point of the specific section by the section interval. In this case, a start point of an n-th section may be an n-th curvature calculating point, and a final point the n-th section may be an (n+1)th curvature calculating point. In other words, the curvature variation calculator 130 may calculate a curvature variation of the n-th section by dividing a difference between a curvature of the n-th curvature calculating point and a curvature of the (n+1)th curvature calculating point by the section interval.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include the difference between each path point as mentioned in Lee in order to keep a record of the distance intervals being covered by the mobile device.

Claim 12, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdalyahu in view of Liu and further in view of Li US 10882187 B2 (hereinafter referred to as “Li”).
Regarding claim 12, Gdalyahu teaches … a memory (See Gdalyahu para [0041]);
A processor (See Gdalyahu para [0039]); 
And one or more computer programs stored in the memory and executable on the processor (See Gdalyahu para [0062] and [0997]),
Wherein the one or more computer programs comprise: instructions for obtaining a preset path and a current position of the mobile device, wherein the current position is obtained through the localization equipment (See Gdalyahu para [0036]):
Instructions for determining a forward-looking path point corresponding to the current position on the preset path (see Gdalyahu para [0036]):
Instructions for obtaining a path curvature corresponding to the forward-looking path point (See Gdalyahu para [0071]);
However, Gdalayahu does not teach a mobile robot, comprising;
A localization equipment,
However, Li teaches a mobile robot, comprising;
A localization equipment (See Li col. 30, lines 45-65)
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as claimed in Gdalyahu to include a mobile robot with localization equipment as shown in Li because it would help accurately help position the robot. 
…
However, neither Gdalyahu nor Li teach Instructions for determining an adjustment velocity of the mobile device at the current position based on the path curvature corresponding to the forward-looking path point;
And instructions for adjusting a current velocity of the mobile device at the current position according to the adjustment velocity.
However, Liu teaches Instructions for determining an adjustment velocity of the mobile device at the current position based on the path curvature corresponding to the forward-looking path point (See Liu claim 9, col. 17, lines 44-50);
And instructions for adjusting a current velocity of the mobile device at the current position according to the adjustment velocity (See Liu claim 9, col. 17, lines 44-50).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include the adjustment of velocity based on a path curvature as mentioned in Liu because it would help prevent a crash if the vehicle was traveling at high speed.
Regarding claim 13, the combination of Gdalyahu, Liu, and Li teach the mobile robot of claim 12 and as addressed above in the rejection of claim 12, Gdalyahu further teaches wherein the instructions for determining the forward-looking path point corresponding to the current position on the preset path comprise
Instructions or obtaining a forward-looking distance corresponding to the current position: ([See Gdalyahu para [0620] “Process 3600 may include a step 3610 of determining an intersection point 3418 of directional indicator 3416 with predetermined road model trajectory 3410. Processing unit 110 may determine a location of intersection point 3418 at which predetermined road model trajectory 3410 intersects with a straight line extending between current position 3412 of vehicle 200 and landmark position 3434. Processing unit 110 may obtain a mathematical representation of predetermined road model trajectory 3410 from information stored in memories 140, 150. Processing unit 110 may also generate a mathematical representation of a straight line passing through both current position 3412 of vehicle 200 and landmark position 3434 of landmark 3404. Processing unit 110 may use the mathematical representation of predetermined road model trajectory 3410 and the mathematical representation of a straight line extending between current position 3412 and landmark position 3434 to determine a location of intersection point 3418.”):
And instructions for selecting a first path point on the preset path as the forward-looking path point (Gdalyahu para [0620]),
wherein a distance between the first path point and the current position is the forward-looking distance corresponding to the current position (See Gdalyahu para [0653] Processing unit 110 may also determine predicted location 3774 of vehicle 200 after time “t” based on one of many cues. For example, processing unit 110 may determine predicted location 3774 of vehicle 200 after time “t” based on a left lane mark polynomial, which may be a polynomial representing left side 3706 of road segment 3700. Thus, for example, processing unit 110 may determine left position 3770 (see FIGS. 37, 38) on the left lane mark polynomial corresponding to current location 3712 of vehicle 200. Processing unit 110 may determine location 3770 by determining the distance “D” between current location 3712 and left side 3706 based on the left lane mark polynomial. It is contemplated that when vehicle 200 is not located on predetermined road model trajectory 3710 (as in FIG. 38), processing unit 110 may determine distance D as the distance between target location 3714 and left side 3706. Processing unit 110 may also determine a location 3772 on left side 3706 after time “t” using the mathematical representation of the left lane mark polynomial and current velocity of vehicle 200. Processing unit 110 may determine predicted location 3774 of vehicle 200 by laterally offsetting the determined location 3773 on left side 3706 by distance D. In another exemplary embodiment, processing unit 110 may determine the location of vehicle 200 after time “t” based on a right lane mark polynomial, which may be a polynomial representing right side 3708 of road segment 3700. Processing unit 110 may perform processes similar to those discussed above with respect to left lane mark polynomial to determine predicted position 3774 of vehicle 200 based on right lane mark polynomial.”).
Regarding claim 14, Gdalyahu teaches the mobile robot in claim 13 and as addressed above in the rejection of claim 13, Gdalyahu further teaches wherein the instructions for obtaining the forward-looking distance corresponding to the current position comprise:
Instructions for obtaining a preset forward-looking distance and taking the preset forward-looking distance as the forward-looking distance corresponding to the current position (See Gdalyahu para [0653]);
Or
Instructions for obtaining an adjustment forward-looking distance corresponding to a previous position of the mobile device and taking the adjustment forward-looking distance corresponding to the previous position as the forward-looking distance corresponding to the current position.
Regarding claim 15, the combination of Gdalyahu, Liu, and Li teach the mobile robot of claim 12 and as addressed above in the rejection of claim 12, Liu further teaches wherein the instructions for determining the adjustment velocity of the mobile device at the current position based on the path curvature corresponding to the forward-looking path point comprise:
instructions for selecting at least one path point on a section of the preset path at which the forward-looking path point is located (See Liu col. 1, lines 55-67, and col. 17, lines 44-50);
And instructions for calculating the adjustment velocity of the mobile device at the current position based on the path curvature corresponding to each path point (See Liu col. 1, lines 55-67, and col 17, lines 44-50) 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include the adjustment of velocity based on a path curvature as mentioned in Liu because it would help prevent a crash if the vehicle was traveling at high speed.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdalyahu in view of Liu, Li, and further in view of Tohriyama US 20200225044 A1 (hereinafter referred to as “Tohriyama”).
Regarding claim 16, the combination of Gdalyahu and Liu teach the mobile robot as claimed in claim 15 and as addressed above in the rejection of claim 15, however, neither Gdalyahu nor Liu teach wherein the instructions for selecting the at least one path point on the section at which the forward-looking, path point is located comprise:
Instructions for searching for a second path point corresponding to the current position,
Wherein the second path point is a vertical point on the preset path corresponding to the current position:
And instructions for selecting at least one path point on a section of the preset path between the second path point and the forward-looking path point from the preset path.
However, Tohriyama teaches wherein the instructions for selecting the at least one path point on the section at which the forward-looking, path point is located comprise:
Instructions for searching for a second path point corresponding to the current position (See Tohriyama para [0091] “After that, as schematically indicated by “+” in FIG. 4B, waypoints wp are arranged at predetermined intervals in such a manner as to extend along centers of the lanes coupled to one another, so that the waypoint map is configured. In this respect, in the system according to the present embodiment, the waypoint map is configured along the route that is obtained by sequentially joining the plurality of the lanes to one another at the nodes from the waypoint reference point as described above.” And para [0092] “Thus, in the system according to the present embodiment, the position of each of the waypoints wp is expressed as coordinates (Xwp, Ywp) “waypoint coordinates” on a two-dimensional X-Y plane (a driving course distance plane) where a waypoint reference point Sp serves as the origin, the distance is expressed as a driving course distance, and the direction is expressed as an extension direction of the lane, as shown in FIG. 4B. Incidentally, on this X-Y plane, the orientation of the X-axis is typically set as the longitudinal direction of the vehicle (the traveling direction of the vehicle) at the time when the vehicle starts moving, and the orientation of the Y-axis may be perpendicular to the orientation of the X-axis (the lateral direction of the vehicle at the time when the vehicle starts moving) (however, the orientations of the X-axis and the Y-axis are not limited to these directions but may be arbitrarily set, and the orientation of the X-axis may be set as, for example, the extension direction of a lane in which the vehicle is located in configuring the waypoint map). Then, the distance from the waypoint reference point Sp to each of the waypoints wp along the planned driving route is expressed as the sum of the sum of the driving course distances among nodes present on the planned driving route and the driving course distance from the node located behind in the traveling direction of the vehicle and closest to each of the waypoints wp, namely, a cumulative driving course distance (a waypoint driving course distance) Owp from the waypoint reference point Sp.”). The waypoints mentioned in Tohriyama are arranged at predetermined intervals, which leads to a predetermined route for the vehicle to follow.),
Wherein the second path point is a vertical point on the preset path corresponding to the current position (See Tohriyama para [0091] and [0092]):
And instructions for selecting at least one path point on a section of the preset path between the second path point and the forward-looking path point from the preset path (See Tohriyama para [0091] and [0092]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include a vertical point on the preset path corresponding to the current position as mentioned in Tohriyama because it would accurately position the car on the set path.
Claims 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gdalyahu, Liu, Li, and further in view of JP 3961378 B2.
Regarding claim 17, the combination of Gdalyahu and Liu teach the mobile robot as claimed in claim 15 and as addressed above in the rejection of claim 15, Liu further teaches wherein the instructions for calculating the adjustment velocity of the mobile device at the current positon based on the path curvature corresponding to each path point comprise:
Instructions for calculating the path curvature corresponding to each path point and a first distance corresponding to each path point (See Liu col. 2, lines 35-58 and col. 17, lines 44-50),
Wherein the first distance corresponding to the path point is a distance between the path point and a previous path point (See Liu col. 2, lines 35-58 and col. 17, lines 44-50):
…
And instructions for calculating the adjustment velocity of the mobile device at the current position based on the adjustment coefficient and a current velocity of the mobile device (See Liu col. 1, lines 55-67 and col. 17, lines 44-50).
…
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include the adjustment of velocity based on a path curvature as mentioned in Liu because it would help prevent a crash if the vehicle was traveling at high speed.
Liu does not teach Instructions for calculating a product of an absolute value of the path curvature corresponding to each path point and the first distance corresponding to the path point,
And summing the products of all the path points to obtain a sum of the products;
Instructions for determining an adjustment coefficient based on the sum of the products;
However, JP 3961378 B2 teaches Instructions for calculating a product of an absolute value of the path curvature corresponding to each path point and the first distance corresponding to the path point, (See JP 3961378 B2 See Solution “The on-vehicle navigation equipment is provided with a memory means storing map data, a displaying means, and a control means. The control means calculates a first distance d8 from an outlet branch point P8 to an inlet branch point P1 corresponding to the inlet-side branch of a guiding route GR on a roundabout RA1 and, at the same time, a second distance d1 from the inlet branch point P1 to the outlet branch point P2 corresponding to the outlet-side branch of the guiding route GR on the roundabout RA by referring to the map data, adds the distances d8 and d1 to each other, and calculates the ratio (d1+d8)/LA of the added distance to the full length LA of the roundabout RA1. Then the control means causes the displaying means to display the display pattern of the roundabout RA1 by deforming the shape of the roundabout based on the calculated ratio (d1+d8)/LA.)” And see para [0050] “In the next step S23, the control unit 18 calculates the distance on the roundabout RA2 between the two intermediate points M1 and M2 calculated in step S22 (d7 / 2 + d1 + d2 / 2 = L2).” And see para [0051] “In the next step S24, the control unit 18 calculates the total length LA (length of P1 to P2... P7 to P1) of the roundabout RA2, and the ratio of the distance L2 calculated in step S23 to the total length LA: L2 / LA is calculated. Thereafter, the process proceeds to step S17 (FIG. 4).”);
And summing the products of all the path points to obtain a sum of the products (JP 3961378 B2 See Solution, para [0050], and para [0051]);
Instructions for determining an adjustment coefficient based on the sum of the products (JP 3961378 B2 See Solution, para [0050], and para [0051]);
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include summing the products corresponding to each path point distance as mentioned in JP 3961378 B2 in order to find the total amount of distance that the velocity needs to be adjusted.
Regarding claim 19, the combination of Gdalyahu, Liu, and JP 3961378 B2 teaches the mobile robot as claimed in claim 17 and as addressed above in the rejection of claim 17, JP 3961378 B2 further teaches wherein the instructions for determining the adjustment coefficient based on the sum of the products comprise:
Instructions for calculating a first ratio of the sum of the products to the forward-looking, distance (See JP 3961378 B2 Solution, para [0050], and para [0051]), 
Wherein the forward-looking distance is a distance between the current position of the mobile device and the forward-looking path point (See JP 3961378 B2 Solution, para [0050], and para [0051]):
And instructions for determining the adjustment coefficient based on the first ratio (See JP 3961378 B2 Solution, para [0050], and para [0051]). JP 3961378 B2 teaches calculating the sum of the distances in the roundabout mentioned, which relates to the degree of curvature. The degree of curvature indicates the adjustment coefficient of the roundabout. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as taught in Gdalyahu to include summing the products corresponding to each path point distance as mentioned in JP 3961378 B2 in order to find the total amount of distance that the velocity needs to be adjusted.
Regarding claim 20, the combination of Gdalyahu and JP 3961378 B2 teaches the mobile robot as claimed in claim 19, wherein the instructions for determining the adjustment coefficient based on the first ratio comprise:
Instructions for calculating the adjustment coefficient based on a penalty function formula and the first ratio, wherein the penalty function formula is:
                
                    P
                    =
                    1
                    -
                    
                        
                            2
                        
                        
                            π
                        
                    
                    
                        
                            arctan
                        
                        ⁡
                        
                            
                                
                                    X
                                
                            
                        
                    
                    ;
                
            
Where P is the adjustment coefficient and X is the first ratio. Where P is the adjustment coefficient and x is the first ratio. JP 3961378 B2 teaches determining the adjustment coefficient based on the first ratio that consists of calculating the sum of the products to the distances, which is dependent on the degree of curvature of the roundabout. Liu teaches determining the calculating the velocity based on the curvature radius. However, The combination of Liu and JP 3961378 B2 teaches calculating the velocity based on curvature radius and determining the ratio of the sum of the products to the distances. Both of these teachings depend on the degree of curvature. However, it is silent as to the specifics of applying mathematical formula for finding the adjustment coefficient. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving an adjustment coefficient, as shown by references Liu and JP 3961378 B2. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gdalyahu, Liu, Li, JP 3961378 B2, and further in view of Lee.
Regarding claim 18, the combination of Gdalyahu, Liu, and JP 3961378 B2 teaches the mobile robot as claimed in claim 17 and as addressed above in the rejection of claim 17, however, neither Gdalyahu, Liu nor JP 3961378 teach wherein the instructions for calculating the path curvature corresponding to each path point comprise:
Instructions for calculating a difference between the path curvature of each path point and the path curvature of the previous path point to take as the path curvature corresponding to the path point.
However, Lee teaches wherein the instructions for calculating the path curvature corresponding to each path point comprise:
Instructions for calculating a difference between the path curvature of each path point and the path curvature of the previous path point to take as the path curvature corresponding to the path point (See US 20170201457 A1 LEE [0031] “The curvature variation calculator 130 may calculate a curvature variation of a specific section by dividing a difference between a curvature of a start point of the specific section and a curvature of a final point of the specific section by the section interval. In this case, a start point of an n-th section may be an n-th curvature calculating point, and a final point the n-th section may be an (n+1)th curvature calculating point. In other words, the curvature variation calculator 130 may calculate a curvature variation of the n-th section by dividing a difference between a curvature of the n-th curvature calculating point and a curvature of the (n+1)th curvature calculating point by the section interval.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile device as claimed in Gdalyahu to include calculating the difference between the path curvatures of each previous path point as shown in Lee in order to find the deviation between different curves encountered. 
Allowable Subject Matter 
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in dependent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 10640112 B2 teaches speed adjustment of a vehicle while following an anticipated route.
	US 20190186927 A1 teaches determining a route between a first location to a second location.
	US 10279809 B2 teaches a route generator that stores travelled-route information in the memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664